 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GREGORY ACKERS, an individual,                      Case No.: 21-CV-1010 JLS (DEB)
12                                      Plaintiff,
                                                         ORDER: (1) GRANTING MOTION
13   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS; AND (2) DISMISSING
14   ALEJANDRO MAYORKAS; CENTER
                                                         COMPLAINT
     FOR DISEASE CONTROL; and
15
     GOVERNOR GAVIN NEWSOM,
                                                         (ECF No. 2)
16                                   Defendants.
17
18         Presently before the Court is Plaintiff Gregory Ackers’s Motion to Proceed In Forma
19   Pauperis (“IFP”) (“Mot.,” ECF No. 2). Plaintiff, proceeding pro se, filed a Complaint
20   alleging that the Center for Disease Control and Prevention’s (“CDC”) policy of allowing
21   unaccompanied migrant children into California violates the California Administrative
22   Procedure Act (“APA”). See ECF No. 1 (“Compl.”) at 1. Plaintiff requests that the Court
23   declare the policy to be unlawful and issue an injunction preventing the implementation of
24   the policy. See id. at 6. The Court addresses the Motion and the sufficiency of the
25   Complaint below.
26   I.    Motion to Proceed IFP
27         All parties instituting any civil action, suit, or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of

                                                     1
                                                                               20-cv-00760-JLS (WVG)
 1   $402. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if the party is granted leave to proceed in forma pauperis pursuant
 3   to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A
 4   federal court may authorize the commencement of an action without the prepayment of
 5   fees if the party submits an affidavit, including a statement of assets, showing that the party
 6   is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
 7         Plaintiff’s motion to proceed IFP indicates that his average monthly income over the
 8   past year was $943, and that he has $100 in his bank account. Mot. at 1–2. Plaintiff’s
 9   monthly expenses total $943. Id. Based on these facts, the Court concludes that Plaintiff
10   is unable to pay the requisite fees and costs. Accordingly, the Court GRANTS Plaintiff’s
11   Motion to Proceed IFP.
12   II.    Screening Pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)
13         Notwithstanding IFP status, the Court must screen every civil action brought
14   pursuant to 28 U.S.C. § 1915(a) and dismiss any case it finds “frivolous or malicious,”
15   “fails to state a claim on which relief may be granted,” or “seeks monetary relief against a
16   defendant who is immune from relief.” 28 U.S.C. § 1915(e)(2)(B); see also Calhoun v.
17   Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)
18   are not limited to prisoner.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en
19   banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires a district court to
20   dismiss an in forma pauperis complaint that fails to state a claim”).
21         The Court finds that Plaintiff’s Complaint is frivolous. A complaint is frivolous
22   when “the facts alleged rise to the level of the irrational or the wholly incredible, whether
23   or not there are judicially noticeable facts available to contradict them.” Denton v.
24   Hernandez, 504 U.S. 25, 25–26 (1992). “[A] complaint . . . is frivolous where it lacks an
25   arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). To
26   determine whether a complaint is frivolous, the court need not accept the allegations as
27   true, but must “pierce the veil of the complaint’s factual allegations,” id. at 327, to
28   ///

                                                    2
                                                                                20-cv-00760-JLS (WVG)
 1   determine whether they are “‘fanciful,’ ‘fantastic,’ [or] ‘delusional.’” Denton, 504 U.S. at
 2   33 (quoting Neitzke, 490 U.S. at 328).
 3          Plaintiff generally claims that Defendants have committed “deadly & anti-scientific
 4   misdeeds.” Compl. ¶ 9. Plaintiff alleges that “California[’]s border is flooded with illegal
 5   alien children, most of who’ve escaped detention & many of whom carry the Covid-19
 6   virus.” Id. ¶ 4. Plaintiff claims that these children are “vying to be detained” and “are
 7   being used as human puppets by international narcotics & slavery cartels.” Id. ¶ 7. Plaintiff
 8   further alleges that migrant children placed with family members in the United States did
 9   not “receive DNA tests conforming [sic] them to any of these putative ‘family members’.”
10   Id. The Court finds that Plaintiff “lacks an arguable basis” for bringing this case. Neitzke,
11   490 U.S. at 325. Plaintiff’s allegations are a whirlwind of conspiracy theories that “rise to
12   the level of the irrational or the wholly incredible.” Denton, 504 U.S. at 33. Based on the
13   entirety of the Complaint, the Court finds Plaintiff’s allegations irrational, delusional, and
14   wholly incredible.
15          Having determined that the Complaint is frivolous, the Court DISMISSES
16   Plaintiff’s action. See Lopez, 203 F.3d at 1127 n.8.
17   III.   Conclusion
18          Based on the foregoing, the Court GRANTS Plaintiff’s Motion to Proceed IFP,
19   (ECF No. 2) and DISMISSES WITHOUT PREJUDICE Plaintiffs’ Complaint. Plaintiff
20   MAY FILE an amended complaint that remedies the deficiencies outlined above within
21   thirty (30) days of the date on which this Order is electronically docketed. Any amended
22   filing must be complete in itself, without reference to Plaintiff’s original Complaint. Any
23   claim not re-alleged in Plaintiff’s amended complaint will be considered waived. See S.D.
24   Cal. Civ L.R. 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
25   1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); see also Lacey
26   v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with
27   leave to amend which are not re-alleged in an amended pleading may be “considered
28   waived if not repled”).

                                                   3
                                                                               20-cv-00760-JLS (WVG)
 1         Should Plaintiff fail to file an amended complaint within the time provided, the Court
 2   will enter a final order dismissing this civil action with prejudice. See Lira v. Herrera, 427
 3   F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity
 4   to fix his complaint, a district court may convert the dismissal of the complaint into
 5   dismissal of the entire action.”).
 6         IT IS SO ORDERED.
 7   Dated: June 8, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                               20-cv-00760-JLS (WVG)
